Citation Nr: 1016182	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent during the appeal period prior to March 6, 2007 for 
residuals of meniscectomy of the left knee. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 
1957, and from October 1961 to February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In response to an October 2005 claim for an increased 
disability rating regarding the Veteran's left knee, the RO 
in a September 2006 rating decision in part continued a 30 
percent disability rating for residuals of meniscectomy of 
the left knee under Diagnostic Code 5257 for other impairment 
of the knee (recurrent subluxation or lateral instability).  
See 38 C.F.R. § 4.71a.  

At that time the RO did not formally address a separate 
disability rating for degenerative arthritis of the left 
knee, which at that time was evaluated as 10 percent 
disabling under Diagnostic Code 5260.  Id.  However, in the 
reasons for the decision, the RO did address the 
symptomatology associated with the service-connected 
degenerative arthritis of the left knee implying 
consideration of the arthritis symptomatology.  

In the September 2006 rating decision the RO also denied 
service connection for hypertension.

Later in September 2006 the Veteran filed a notice of 
disagreement and initiated an appeal as to the denial of 
service connection for hypertension, and as to the September 
2006 rating decision denial of an increase in disability 
rating for "the left knee condition." 

In a January 2008 rating decision, the RO denied service 
connection for bilateral carpal tunnel syndrome and for 
erectile dysfunction.  The Veteran later perfected appeals as 
to each of these two denials, and as to the September 2006 
rating decision denial of service connection for 
hypertension.
 
In a March 2008 statement of the case, the RO in part 
addressed the disability rating for "residuals of 
meniscectomy of the left knee with arthritis, continuing a 30 
percent disability rating for the period prior to March 6, 
2007.  In coordination with that statement of the case, in a 
March 2008 rating decision later that month, the RO combined 
the previously separate evaluations of the meniscectomy of 
the left knee (30 percent) and of degenerative arthritis of 
the left knee (10 percent).  At that time, the RO assigned a 
combined (single) disability rating of 100 percent (See 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (knee replacement)) 
effective from March 6, 2007; and 30 percent effective from 
May 1, 2008.  Id.  

Later in May 2008, the Veteran submitted a substantive 
appeal, perfecting an appeal effectively only as to the 
evaluation of 30 percent prior to March 6, 2007, which 
indicates an appeal that would impact only the previously 
separate rating of 30 percent for residuals of meniscectomy 
of the left knee under the provisions of 38 C.F.R. § 5257 for 
the appeal period at issue.  

In February 2010, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge.  
On that occasion, the Veteran appears to be raising a claim 
for an earlier effective date for the 30 percent schedular 
rating for his service-connected left knee disability from 
the initial date of entitlement of March 1, 1980.  See video 
conference hearing transcript pgs. 7-8.  This issue has not 
been developed for appellate review and, accordingly, is 
referred to the RO for appropriate action.  

The issues of entitlement to service connection for (1) 
hypertension, (2) bilateral carpal tunnel syndrome, and (3) 
erectile disorder being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the appeal period prior to March 6, 2007, the Veteran's 
residuals of meniscectomy of the left knee is not productive 
of more than severe subluxation or lateral instability.
 

CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of meniscectomy of the left knee for the appeal 
period prior to March 6, 2007 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3,102, 3.159, Part 4, Diagnostic Code 5257, 5258, 
5259, 5263 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove the claim.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
United States Court of Appeals for Veterans Claims (Court) 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters between December 2005 and June 2009.  These 
documents in combination provided notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the rating claim on appeal 
and decided below.  The RO has provided adequate notice of 
how effective dates are assigned.  The claim was subsequently 
readjudicated most recently in a March 2008 statement of the 
case.  To the extent the appellant did not receive full 
notice prior to the initial decision, after pertinent notice 
was provided, the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
on appeal.  In any event, the claimant has never alleged how 
any content error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, he 
has not established prejudicial error in the content of VCAA 
notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009). 
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 Findings from examination reports are adequate for the 
purposes of deciding the claim on appeal.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was 
also provided with an opportunity to present testimony at a 
hearing on appeal before a Veteran Law Judge, which took 
place in February 2010 by video conference. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
II.  Disability Rating

As explained in the introduction, the specific issue on 
appeal here is entitlement to an increased disability rating, 
for the appeal period prior to March 6, 2007, in excess of 30 
percent for residuals of meniscectomy of the left knee.  The 
Veteran did not perfect or manifest intent to perfect an 
appeal of the rating for any associated left knee disability, 
specifically identified as the service-connected degenerative 
arthritis of the left knee; or to perfect a claim regarding 
any period other than prior to March 6, 2007.  

During the recent video-conference hearing with the Board, 
the Veteran's representative clarified the appeal as to the 
knee, indicating that the issue regarding the left knee 
specifically involved the 30 percent rating for the period 
prior to March 6, 2007.  The 30 percent rating prior to March 
6, 2007 refers to the 30 percent rating assigned under 
Diagnostic Code 5257 (other knee impairment due to recurrent 
subluxation or lateral instability) for residuals of 
meniscectomy of the left knee.  A separate 10 percent rating 
in effect for degenerative arthritis of the left knee was not 
included by the representative at that time, and other 
procedural history shows that the perfected claim does not 
include that separate rating of arthritis disability of the 
left knee.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2009).

The primary medical evidence pertinent to the Veteran's claim 
for a higher disability rating for the residuals of 
meniscectomy of the left knee, is contained in medical 
records dated since he submitted his claim for an increase in 
October 2005 and prior to his left total knee arthroplasty 
during hospitalization beginning March 6, 2007.

Historically, in October 2001 the Veteran underwent left knee 
arthroscopy, partial medial meniscectomy, partial lateral 
meniscectomy, chondroplasty and debridement, in treatment at 
that time for diagnosed osteoarthritis of the left knee.

The report of a January 2006 VA orthopedic consultation shows 
that the Veteran was evaluated for complaints of left knee 
pain.  He was currently taking nonsteroidal anti-inflammatory 
drugs, Ibuprofen and Tramadol pain medication.  He had a 
neoprene sleeve knee brace, which he reported wearing most of 
the time.  He reported that the pain was worse with activity 
or sitting for long periods.  Soaking in a tub improves the 
pain.

On examination, the range of motion was painful throughout 
the arc of motion in both knees.  In the left knee he had a 
range of motion of from 3 to 115 degrees.  He was 
ligamentously intact in the left lower extremity, and he was 
neurovascularly intact distally.  X-ray examination of the 
left knee showed severe tricompartmental degenerative joint 
disease with near joint spaces in both the medial and lateral 
compartments with sclerosis and osteophytic changes of the 
lateral compartment and anterior compartment.  Review of a 
recent bone scan showed arthritis of the left knee.  The 
report concluded with an impression of left knee 
osteoarthritis.

Private treatment records show that the Veteran was seen for 
private neurological examination in March 2006 with 
complaints of pain and tingling in the left leg from the hip 
to the ankle; and that on several occasions, his left leg 
would buckle and give away causing him to fall.  The Veteran 
stated that the left leg would suddenly go weak.  The report 
contains impressions indicating that diagnoses of left lower 
extremity paresthesias and pain with leg weakness resulted 
from lumbosacral neurological symptomatology.

Review of VA orthopedic progress notes in April and October 
2006 show generally that the Veteran had left knee 
degenerative joint disease, with complaints of arthritic 
pain.  Overlaying this, there was unrelated low back symptoms 
of pain radiating from the back down the posterior part of 
the thigh and lateral part of his leg, with intermittent 
numbness, tingling, and paresthesias in the leg in that 
distribution.  The primary pain was associated with the 
unrelated back neurological symptoms.

The Veteran had some give way weakness and some occasional 
sensations of instability due to pain and most likely muscle 
inhibition due to pain.  On examinations the Veteran was able 
to ambulate with an antalgic gait.  Review of prior X-rays 
showed left knee with tricompartmental arthritis that was 
clearly end-stage.  After examination the impression was left 
knee arthritis, end-stage degenerative joint disease.  The 
examiner indicated that the primary complaint involved 
posterior thigh and lateral leg pain, numbness, tingling, and 
paresthesias associated with low back symptoms.

Diagnostic Code 5257 provides compensation for disability due 
to subluxation or instability of the knee.  Slight recurrent 
subluxation or lateral instability is rated at 10 percent 
disabling.  Moderate subluxation or lateral instability is 
rated at 20 percent disabling.  Severe subluxation or lateral 
instability is rated at 30 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

The Veteran's residuals of meniscectomy of the left knee is 
already assigned the maximum rating assignable under 
Diagnostic Code 5257.  Therefore an increase under that code 
is not feasible.  

As noted above, a disability rating under diagnostic codes 
pertaining to limitation of motion of the knee are not 
applicable in this case since a separate rating for arthritis 
is in effect and not on appeal.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5260, 5261.  A rating in excess of the 
30 percent by way of a separate rating for any other 
residuals of meniscectomy of the left knee is not assignable 
under any other diagnostic codes involving knee impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5263.  In 
this regard, there is no evidence during the period prior to 
March 6, 2007, of dislocated semilunar cartilage with any 
episodes of locking, pain and effusion into the joint; or of 
symptomatic removal of the semilunar cartilage; or of genu 
recurvatum.  

Additionally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra- 
schedular consideration for the appeal period at issue.  38 
C.F.R. § 3.321(b)(1) (2009).  The Board finds no evidence 
that the left knee disability markedly interfered with the 
Veteran's ability to work.  Furthermore, there is no evidence 
of exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest that the Veteran was not 
adequately compensated for his left knee disability by the 
regular Rating Schedule for the appeal period prior to March 
6, 2007.  VAOPGCPREC 6-96. See 38 C.F.R. § 4.1 (disability 
ratings are based on the average impairment of earning 
capacity). 

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

A disability rating in excess of 30 percent for the appeal 
period prior to March 6, 2007 for residuals of meniscectomy 
of the left knee, is denied.


REMAND

The Veteran claims entitlement to service connection for 
hypertension, bilateral carpal tunnel syndrome, and erectile 
disorder.  In general, service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a 
cardiovascular-renal disease, including hypertension, is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A remand to the RO in 
this case is necessary for the following reasons.  

First, with respect to the hypertension claim, service 
treatment records and post-service medical records in the 
first year after service show no diagnosis of hypertension.  
During the second period of service, however, and within the 
first year after discharge, the clinical record does show 
indications of raised blood pressure readings.  

During the second period of service, service treatment 
records show blood pressure readings that vary from reading 
to reading, with some readings ranging above these standards.  
After service, the report of an April 1980 VA examination 
records a blood pressure reading of 140/90 (140 mm Hg 
systolic and 90 mm Hg diastolic pressure).  None of these 
records, however, show a diagnosis of hypertension.

The first assessment of hypertension is shown in a VA 
treatment record of January 1989, with subsequent VA and 
private treatment records in the 1990s and 2000s showing 
diagnoses of hypertension and associated treatment.  None of 
these records provide an opinion or other competent evidence 
in equipoise on the issue of an etiological nexus between the 
diagnosed hypertension and service.  A remand to the RO is 
therefore necessary to obtain an opinion on the matter of 
nexus.

Second, with respect to the bilateral carpal tunnel syndrome 
claim, the claims file shows that a diagnosis has been made 
of this disorder.  There are a number of recent private 
neurological treatment records showing evaluation and 
treatment for neurological symptoms of the bilateral upper 
extremities including hands, including diagnoses of bilateral 
carpal tunnel syndrome-most recently in 2006 and 2007.   

Service treatment records do not show a diagnosis of carpal 
tunnel syndrome, however, a March 1978 service treatment 
record contains evidence of complaints of recent and past 
numbness of the left arm of the lateral surface, also 
involving fingers.  The assessment at that time was ulnar 
neuralgia.  Given the proximate anatomical location of the 
peripheral neurological symptoms, a remand to the RO is 
necessary to obtain an opinion on the matter of whether there 
is an etiological nexus between such inservice symptomatology 
and the currently diagnosed bilateral carpal tunnel syndrome. 

Third, with respect to the erectile dysfunction claim, there 
is no medical evidence of such disorder in service or after 
discharge to link that disorder to service on a direct basis.  
Nonetheless, a remand to the RO to provide for an examination 
to obtain an opinion is necessary to decide the claim.  The 
information and evidence of record does not contain 
sufficient competent medical evidence on the matter of 
whether there is an etiological nexus with a service-
connected disability.

Notably, service connection is in effect for post-traumatic 
stress disorder (PTSD), rated 100 percent disabling, which is 
classified as a psychiatric anxiety disorder.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009); DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Male erectile disorder can 
be defined as a sexual dysfunction involving inability of a 
male to attain or maintain erection until completion of 
sexual relations, causing significant distress or 
interpersonal difficulty; also called psychogenic or 
psychological impotence.  See Dorland's Illustrated Medical 
Dictionary 557 (31st ed. 2007). 

Based on the foregoing, the RO should arrange for an 
appropriate examination and opinion on whether the Veteran's 
claimed erectile dysfunction is likely to be proximately due 
to, or the result of, the Veteran's service-connected PTSD.  
Moreover, if the examiner for the claimed hypertension 
determines that a hypertension disorder is likely related to 
service, then the examiner for erectile dysfunction should be 
asked to provide an opinion on whether the Veteran's claimed 
erectile dysfunction is likely to be proximately due to, or 
the result of, any diagnosed hypertension.  

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Further, when determining service connection, all theories of 
entitlement must be considered. Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  Such theories have not 
been considered by the RO.  The Board also finds that to 
resolve any such medical question, the Veteran should be 
afforded VA examinations to assess the nature and etiology of 
such claimed disabilities.  See 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claims of service 
connection, to include as on a secondary 
basis, send the Veteran a letter providing 
him the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and 
specifically advising him of the 
amendments of 38 U.S.C.A. 
§ 3.310(b), effective as of October 10, 
2006, and the evidence required to support 
a claim of service connection as secondary 
to a service-connected disability.  The 
appellant and his representative should be 
afforded an appropriate amount of time to 
respond.

2.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for symptomatology 
of hypertension, bilateral carpal tunnel 
syndrome, and erectile dysfunction. 
 
Request the Veteran to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
All records obtained should be added to 
the claims folder.  In part, specifically 
request all medical records of treatment 
since the last medical record on file, 
dated in March 2008.

If requests for any private treatment 
records are not successful, inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).

3.  After the above development has been 
completed, then schedule the Veteran for 
VA examinations by appropriate 
specialists, to determine the nature and 
etiology of any (1) hypertension, (2) 
bilateral carpal tunnel syndrome, and (3) 
erectile dysfunction, to include as 
diagnosed as any respective correlated 
symptomatologies.

All studies deemed appropriate in the 
medical opinion of the respective 
examiners should be performed, and all 
findings should be set forth in detail.  
The claims file should be made available 
to each examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed should 
be included in each examination report.  
If an examiner determines that it is not 
feasible to respond to any one or more of 
the inquiries below, the examiner should 
explain why it is not feasible to respond.

The examiner for each claimed disorder 
should review the evidence and examine the 
Veteran performing all necessary studies.  
The examiner should elicit from the 
Veteran a narrative of his history of 
related symptoms during and since service.

The examiner for each claimed disorder 
should respectively identify any 
symptomatology related to hypertension, 
bilateral carpal tunnel syndrome, and 
erectile disorder; and respectively 
provide a medical opinion as to whether 
there is a probability of 50 percent or 
greater (is at least as likely as not) 
that: 

(1) (on hypertension examination) any 
hypertension disorder diagnosed, was 
the result of an inservice injury or 
disease; or manifested to a 
compensable degree within one year of 
separation from active duty.  

(2) (on carpal tunnel syndrome 
examination) any bilateral carpal 
tunnel syndrome diagnosed, was the 
result of an inservice injury or 
disease.
 
(3) (on erectile dysfunction 
examination) any erectile dysfunction 
diagnosed, was the result of an 
inservice injury or disease; or 
proximately due to, or the result of, 
(a) PTSD, and/or (b) hypertension.  
The examiner should also further 
indicate whether the erectile 
dysfunction is aggravated by the PTSD 
or hypertension.  

The examiners should comment respectively 
on the evidentiary basis for any 
etiological opinion relating to service or 
service-connected disability, any (1) 
hypertension, (2) bilateral carpal tunnel 
syndrome, and (3) erectile disorder.     

5.  Thereafter, readjudicate the claims on 
appeal, to include on a secondary basis 
pursuant to 38 C.F.R. § 3.310 (2009) for 
the issue of erectile dysfunction.  If any 
benefit sought is not granted, issue the 
Veteran and his attorney a supplemental 
statement of the case on that claim.  
Allow an appropriate period of time for 
the Veteran and his representative to 
respond.  Thereafter, return the case to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


